Moyer, C.J.,
dissenting. R.C. 2901.134 establishes the statute of limitations for criminal offenses. Three subsections of that statute are relevant to the issues before us: subsection (A)(2), which generally establishes a two-year period of limitation for misdemeanor offenses (including the offense of falsification in violation of R.C. 2921.13)5; subsection (B), which allows for a one-year extension of the period of limitation where offenses containing fraud as an element are discovered by an aggrieved person following the expiration of a period of limitation; and subsection (F), which provides, “The period of limitation shall not run during any time when the corpus delicti remains undiscovered.”
In setting forth general periods of limitation for different categories of criminal conduct, e.g., minor misdemeanors, other misdemeanors, felonies, R.C. 2901.13 begins with the phrase “Except as otherwise provided in this section.” Quite clearly, then, R.C. 2901.13(A)(2), which establishes a general two-year statute of limitations for prosecution of misdemeanors, must not be read in isolation. The majority has done just that and, in so doing, disregarded the clear statutory language employed by the General Assembly in R.C. 2901.13(F). I therefore respectfully dissent.
The statute of limitations set forth in R.C. 2901.13 is, by definition, a statute. It is not a doctrine of common law but is a legislative “act of grace on the part of the sovereign by which a sovereign surrenders its right to prosecute.” Akron v. *590Akins (1968), 15 Ohio App.2d 168, 44 O.O.2d 299, 239 N.E.2d 430, paragraph two of the syllabus. Moreover, “[i]n the absence of statutes of limitation specially applicable to criminal cases, a prosecution may be instituted at any time, however long after commission of the criminal act.” 29 Ohio Jurisprudence (1994) 235, Criminal Law, Section 3017.
Consequently, this court is constitutionally mandated to interpret and apply the statute of limitations in effect in this state at the time of the criminal acts allegedly committed by the appellant. It is of no relevance that we, as individual judges, may disagree with its provisions. The General Assembly has balanced the right of the state to prosecute and the right of the defendant in not being required to defend against stale claims. It has determined that subsection (F) applies to all crimes in which the corpus delicti is discovered subsequent to the commission of the criminal conduct itself. We have no authority to override its establishment of that balance in the absence of a constitutional violation.
The majority observes that courts in other jurisdictions have recognized that statutes of limitations “normally begin to run when the crime is complete.” Of course, in Ohio too, pursuant to R.C. 2901.13(A), a criminal statute of limitations “normally” begins to run when the crime is complete — but not always. This is so because R.C. 2901.13 includes exceptions to the normal rule, including subsection (F), which provides: “The period of limitation shall not run during any time when the corpus delicti remains undiscovered.” This language, by its own clear and express terms, means that the clock in criminal cases simply does not begin to run for statute-of-limitations purposes until the corpus delicti is discovered.
The majority recognizes that long-established precedent from this court defines the term “corpus delicti” as being composed of two elements: (1) the act itself and (2) the criminal agency of the act. See State v. Edwards (1976), 49 Ohio St.2d 31, 34, 3 O.O.3d 18, 20, 358 N.E.2d 1051, 1055, citing State v. Maranda (1916), 94 Ohio St. 364, 114 N.E. 1038. We more recently have incorporated our prior definition of “corpus delicti” in construing R.C. 2901.13(F). State v. Hensley (1991), 59 Ohio St.3d 136, 571 N.E.2d 711. Accordingly, we held that the statute of limitations in criminal child-sexual-abuse cases begins to run when the two elements constituting the corpus delicti of the crime are discovered by a responsible adult as listed in R.C. 2151.421, that is, when such an adult gains knowledge of “both the act and the criminal nature of the act.” Id. at syllabus.
Unless overruled, Hensley provides the precedent by which this case should be decided. The majority attempts to distinguish the case at bar by virtue of the fact that criminal sexual offenses against children are reprehensible crimes, often not easily discovered or revealed. However, all crime is reprehensible, and many types of crimes are not easily discovered. All crime is subject to punishment within the guidelines established by the General Assembly.
*591Interpretation of a statute of limitations should not be dependent upon judicial reaction to the heinousness of the crime involved, or based on the innocence of, or effect of the crime on, particular victims. No one, neither criminal defendants, prosecutors, nor the judiciary, is well served when determination of periods of limitations is uncertain. How will it be determined in the future whether the approach employed by the majority herein is applicable in individual criminal cases, or whether the Hensley doctrine is? Is the applicability of subsection (F) to be determined on a crime-by-crime basis?
The majority reads subsections (A)(2)’ and (F) as being largely irreconcilable. It argues that enforcement of subsection (F) as written “could subject a person to criminal liability indefinitely with virtually no time limit, and this would frustrate the legislative intent on criminal statutes of limitations.” This is not necessarily so. In most cases, the existence of a crime is discovered soon after or during its commission, and the criminal nature of the act is immediately apparent upon discovery that the act has occurred. For example, when one observes the running of a red light or discovers a break-in, it is apparent both that an act has been committed and that the act is criminal in nature. In the normal case, the corpus delicti is thus discovered contemporaneously with discovery of the criminal conduct itself. That is enough to begin the running of the statutory period.
It is true that the rule established by subsection (F) does mean that, where the corpus delicti of a crime is not discovered for many years after the criminal conduct itself, the criminal actor could potentially be prosecuted many years after the criminal act was committed. However, this result is inherent in the language of subsection (F) itself.' The General Assembly could have included, but did not include, an ultimate limit of time within which prosecutions must be brought in cases where the corpus delicti remains undiscovered for long periods of years. In the guise of refusing to broadly interpret subsection (F) the majority has, in fact, read it out of the statutory scheme.
The majority opines that Hensley was based on a recognition that it was necessary to apply subsection (F) in child-abuse cases because it is inevitable that “many crimes with child victims would be discovered only after the statute of limitations had run.” (Emphasis added.) This characterization is logically flawed. Subsection (F) is not designed to apply after the statute has expired. Cf. R.C. 2901.13(B). It does not operate to extend, the period of limitations; it determines when the statute begins to run.
Similarly, the majority states that, in the case before us, “we do not need to resort to subsection (F) because the alleged offenses were discovered within the statute of limitations of R.C. 2901.13(A)(2)” (the general two-year statute). The statement assumes its own conclusion, thereby begging the fundamental questions at issue: When did the statute begin to run and when did it expire? The *592alleged offenses were not “discovered within the statute of limitations” if the two-year period established by (A)(2) did not begin to run until discovery was made of the fact that required reports filed by the defendants contained misrepresentations. This occurred no earlier than February 1994. Until that time, no competent adult (other than the defendants themselves or those associated with them) knew that the filing of those reports was criminal in nature. Therefore the filing of the indictment on February 1, 1996 constituted the commencement of criminal proceedings within the statute of limitations, albeit at nearly the last possible moment.
The majority is critical of the state for perceived dawdling in coordinating its criminal investigation and preparing indictments. However, absent a constitutional violation, it is simply not a concern of this court whether it took one month, or four months, or twelve months for the state to initiate an investigation and appoint a special prosecutor after discovery of the reports’ falsities. Nor is it appropriate for us to inquire whether that prosecutor might have issued a report sooner than he did.
Our duty is limited to determining the period within which an indictment could legally be filed, and then determining whether the prosecution acted within that time. That it is conceivable that the state could have indicted earlier in the statutory period of limitation is irrelevant so long as it did, indeed, indict within the statute of limitations.
In the case at bar, application of subsection (F), in conjunction with subsection (A)(2), resulted in expiration of the period of limitation two years from the date the discovery was made that the reports filed by the defendants contained misrepresentations, and, thus, exhibited potentially criminal acts. The discovery occurred during the month of February 1994. The state filed the indictment on February 1, 1996, prior to the expiration of two years from that discovery. The prosecution was timely.
Finally, an examination of R.C. 2901.13(B), which applies, as relevant herein, to prosecutions for “an offense of which an element is fraud,” is necessary.
As does the majority, I reject the contention that R.C. 2901.13(B) is applicable to this case. The crime of falsification set forth in R.C. 2921.13 simply does not contain fraud as one of its elements. Cf. State v. Becker (Mo. 1997), 938 S.W.2d 267. While every instance of fraud involves a lie or misrepresentation, not every lie or misrepresentation constitutes legal fraud. Conviction of the offense proscribed by R.C. 2921.13(A)(7), i.e., knowingly making a false statement in writing on or in connection with a report or return that is required by law, is not dependent upon the state’s proof of other elements of fraud. That is, to obtain a conviction the state need not prove, for example, that the defendant intended that others rely on the false statement, that others in fact relied upon the statement, *593or that injury resulted or advantage was gained. See R.C. 2913.01(B) (“ ‘Defraud’ means to knowingly obtain, by deception, some benefit for oneself or another, or to knowingly cause, by deception, some detriment to another”). It bears reinforcement that the critical inquiry here is not whether the misrepresentation allegedly made by the appellant actually constituted fraud — the critical inquiry is whether the state was required .to prove fraud in order to obtain a conviction of R.C. 2921.13(A)(7). It was not.
Because fraud is not an element of the offense proscribed by R.C. 2921.13, subsection (B) of the statute is inapplicable to the case at bar, and we need not interpret any inconsistencies that may exist between that subsection and other subsections of R.C. 2901.13.
For the foregoing reasons, I would affirm the judgment of the court of appeals.
Cook, J., concurs in the foregoing dissenting opinion.

. R.C. 2901.13 provides:
“(A) Except as otherwise provided in this section, a prosecution shall be barred unless it is commenced within the following periods after an offense is committed:
“(2) for a misdemeanor other than a minor misdemeanor, two years;
“(B) If the period of limitation provided in division (A) of this section has expired, prosecution shall be commenced for an offense of which an element is fraud or breach of a fiduciary duty, within one year after discovery of the offense either by an aggrieved person, or by his legal representative who is not himself a party to the offense.
“(F) The period of limitation shall not run during any time when the corpus delicti remains undiscovered.”


. R.C. 2921.13 provides, in part:
“(A) No person shall knowingly make a false statement, or knowingly swear or affirm the truth of a false statement previously made, when any of the following applies:
“(7) The statement is in writing on or in connection with a report or return that is required or authorized by law.”